DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 5/24/22 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of claim 7 (wherein the reaction is spontaneous with reagents being provided in separate tubing strings that combine downhole at a target depth) and the embodiment of claim 14 (wherein said drilling operation includes drilling an inlet wellbore, an outlet wellbore and an interconnecting wellbore positioned within said geothermal formation and interconnecting said inlet wellbore and said outlet wellbore in a closed loop) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the term “are disclosed” is stated in line 2.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 3 and 9-18 are objected to because of the following informalities:  
Claim 3, lines 2-3, the term “the bottom of said tubing” lacks antecedent basis.
Claim 9, line 2, the term “said phase change material” lacks antecedent basis.
Claim 10, lines 1-2, the term “said flow rate” lacks antecedent basis. 
Claim 11, line 2, the term “Bottom Hole Assembly” should not be capitalized. 
Claim 12, line 2, the acronym “PCM” is not defined within the claim or previously set forth by the parent claim. 
Claim 13, line 1, the term “said formation” lacks antecedent basis.
Claim 15, line 1, the term “said formation face” lacks antecedent basis.  
Claim 16, line 2, the term “said rock face” lacks antecedent basis. 
Claim 17, line 1, the term “the PCM” lacks antecedent basis. Further, the acronym “PCM” is not defined within the claim or previously set forth by the parent claim. 
Claim 17, line 2, the term “the initial temperature” lacks antecedent basis.  
Claim 17, line 3, the term “the melting temperature” lacks antecedent basis.  
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-10, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quintero et al. (US 2015/0218432) alone.
 	With respect to claim 1, Quintero et al. discloses a method of controlling the temperature of a drilling fluid 14 during a drilling operation, said operation utilizing a drill string 30 with tubing (wellbore 10) and a surrounding annulus 34, by reducing counter-current heat exchange between said tubing and said annulus by using a chemical mechanism 16 within said drilling fluid. See Fig. 1, pars. [0047-0048].
However, the element 10 is labeled as wellbore or conduit in par. [0048]. It is believed that the element 10 is also described in par. [0008] as variants as “the conduit may be a wellbore or a pipe, umbilical, tubing or the like.” Therefore, it would be considered an obvious expedient to provide the method of Quintero et al. with tubing in order to provide for alternate conduit types.  

With respect to claim 4, Quintero et al. teaches further including the step of including reagents within said drilling fluid that react endothermically [0016].

With respect to claim 5, Quintero et al. teaches wherein the reaction is pressure activated [0028].

With respect to claim 6, Quintero et al. teaches wherein the reaction is temperature activated [0016].

With respect to claim 7, although the reference does not explicitly show “wherein the reaction is spontaneous with reagents being provided in separate tubing strings that combine downhole at a target depth” as claimed, it would be considered obvious to one of ordinary skill in the art to separate reagents how desired in order to time the reaction of the components.

With respect to claim 8, Quintero et al. teaches further including the step of providing an insulative drilling fluid that increases convective heat transfer thermal resistance [0041].

With respect to claim 9, Quintero et al. teaches wherein said drilling fluid temperature is maintained through active phase change of said phase change material during circulation of said drilling fluid [0041].

With respect to claim 10, Quintero et al. teaches further including the step of selecting said flow rate based on formation temperature [0044], [0047].

With respect to claim 13, Quintero et al. teaches wherein said formation is a geothermal formation [0002].

With respect to claim 14, although the reference does not explicitly show “wherein said drilling operation includes drilling an inlet wellbore, an outlet wellbore and an interconnecting wellbore positioned within said geothermal formation and interconnecting said inlet wellbore and said outlet wellbore in a closed loop” as specifically claimed, it would be considered obvious to one of ordinary skill in the art to provide such an embodiment in the method of Quintero et al. in order to provide for a closed loop circulation method.

With respect to claim 15, Quintero et al. teaches wherein said formation face has a temperature greater than 200C [0007].

With respect to claim 16, Quintero et al. teaches further including the step of preconditioning said rock face for drilling by contacting said rock face with cool drilling fluid to induce fragmentation at said rock face and increase the rate of penetration during drilling [0003].

With respect to claim 17, Quintero et al. teaches wherein the PCM undergoes solidification and releases heat in a region of a wellbore being drilled where the initial temperature of the rock exceeds the melting temperature of the PCM. See Fig. 2A, [0053-0054], [0057].

With respect to claim 18, Quintero et al. teaches wherein said initial temperature of the rock and said melting temperature are at least 80C. See Fig. 2A, [0053-0054], [0057].

Allowable Subject Matter
Claims 2, 3, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3, 11, and 12 must also make corrections to claim objections in accordance with paragraph 5 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. AU 2009302291 teaches in some embodiments, the heat flux and/or temperature of the working fluid may be adjusted to produce or facilitate rock removal processes such as macrofracturing, dissolution, partial melting, softening, change in crystalline phase, decrystallization, or the like. For example, removal of large volumes of rock such as in the creation of caverns, mine shafts or tunnels, or larger hole opening processes, such as reducing near wellbore impedance, may require lower heat fluxes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/           Primary Examiner, Art Unit 3674                                                                                                                                                                                             	8/3/2022